MANSFIELD, Circuit Judge
(concurring):
I concur in the result and with one exception in Judge Meskill’s thoughtful and carefully considered opinion.
My only qualification lies in the interpretation and application of the Supreme Court’s opinion in General Electric Co. v. Gilbert, 429 U.S. 125, 97 S.Ct. 401, 50 L.Ed.2d 343 (1976). In that decision the Court left open the possibility that in accordance with Griggs v. Duke Power Co., 401 U.S. 424, 91 S.Ct. 849, 28 L.Ed.2d 158 (1971), a plaintiff might make out a prima facie case of gender-based discrimination under Title VII by showing that an insurance plan had a discriminatory impact on employees of one sex. It appears to me that in the present case the majority goes too far in construing General Electric as requiring a plaintiff first to go through the extremely difficult, if not impossible, task of computing the total value to men and women, respectively, of all forms of compensation paid by the employer to employees of each sex, including not only health and disability plans but also salary, fringe benefits, day care services, physical fitness facilities and the like, in order to show an overall disparity.
In my view the “discriminatory impact” test of Griggs may be met by a lesser showing. At the outset the plaintiff should be required to show only that the package of disability insurance plans made available by the employer to its employees is worth more to one sex than to the other. In that event the employer would have the burden of showing that the non-inclusion of certain risks with respect to employees of one sex is offset by other financial advantages extended to employees of that sex.
Applying these principles, I reach the same result as the majority in the present case, albeit by a slightly different route. Plaintiffs’ complaint neither alleges nor suggests that as a result of the non-inclusion of pregnancy-related disabilities women employees receive less total insurance benefits than do male employees. On the contrary, the complaint alleges only that the New York City health and hospitalization insurance plans discriminate against the plaintiffs by providing “substantially fewer benefits for pregnancy and pregnancy-related conditions than for other medical and surgical problems requiring hospital and medical care.” Nor have plaintiffs suggested that they know of any facts indicating that the insurance plans in issue are worth less to females than males. Indeed plaintiffs’ counsel has frankly asserted that she desires the opportunity to engage in discovery for the purpose of determining whether such a cumulative impact may exist.
Under these circumstances continuation of the lawsuit for that purpose should not be permitted. Although notice pleading is allowed under our liberal Federal Rules, to permit the action to proceed on such a *543nebulous basis would be to license a wholly unjustified abuse of our facilities for administration of justice, leading to unnecessary, wasteful and expensive proceedings. Before an attorney may sign a complaint and thus trigger the launching of a pretrial discovery juggernaut, he must have some factual basis for believing that “there is good ground to support it.” See Rule 11, F.R.Civ.P. Here the plaintiffs, who instituted the action on an entirely different theory, not only lack any such basis but have no reason to believe that one exists. Their complaint was drafted and signed by their counsel long before General Electric and they should not now be permitted to use that complaint as a means of seeking a factual basis for an entirely different claim.
This case, therefore, is on all fours with that before the Seventh Circuit in Guse v. J. C. Penney Co., 562 F.2d 6 (decided August 10, 1977), where the plaintiff’s complaint alleged that an employer’s group medical insurance and sickness benefit plan was vulnerable under Title VII because of its exclusion of pregnancy-related benefits. In holding that the complaint must be dismissed under General Electric Judge Pell, in response to the argument that the case should be remanded to allow the plaintiffs to attempt to make out a case on a “discriminatory impact” theory, stated:
“With all due deference to the liberal pleading rules embodied in the Federal Rules of Civil Procedure, we cannot believe that anyone reading those five words (utterly unsupported by any factual allegations) would understand this complaint to be attacking the company’s benefits package as a whole, in terms of aggregate risk protection. The course of proceedings in the district court reinforces this conclusion, as it demonstrates that no one connected with this lawsuit has ever so understood the complaint.”
This observation applies with equal force to the present case. On this basis I concur in our affirmance of the dismissal of the complaint.